Case: 21-50349     Document: 00516224999          Page: 1    Date Filed: 03/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 4, 2022
                                   No. 21-50349                        Lyle W. Cayce
                                                                            Clerk

   Gloria V., as Parent/Guardian/Next Friend of B. V., a
   minor individual with a disability,

                                                            Plaintiff—Appellant,

                                       versus

   Wimberley Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-951


   Before King, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Gloria V., on behalf of her son B.V., appeals from the district court’s
   grant of summary judgment, on the administrative appeal record, to
   Wimberley Independent School District and affirmance of the Special
   Education Hearing Officer’s denial of B.V.’s claims under the Individuals


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50349      Document: 00516224999          Page: 2    Date Filed: 03/04/2022




                                    No. 21-50349


   with Disabilities Education Act, 20 U.S.C. § 1400 et seq. This court has
   considered this appeal on the basis of the briefs, record, and applicable law in
   this matter. Having done so, the order of the district court is AFFIRMED.




                                          2